EXAMINER'S AMENDMENT/COMMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims 1-10, [[the limitations in double brackets]] are replaced by the bold and underlined limitations.
1.	A flap actuator for adjusting [[the]] an orientation of a flap or the like, the [[actuator]] flap actuator comprising: 
a static arcuate member having a radius of curvature; 
a piezoelectric motor biased to be in operable contact with the static arcuate member; 
a housing for housing the piezoelectric motor; and 
a flap orientation shaft operably connecting between the housing and the flap, [[the]] a distance between the [[shaft]] flap orientation shaft and the static arcuate member being essentially equal to the radius of curvature of the static arcuate member.
2. 	The [[actuator]] flap actuator of claim 1, wherein the flap actuator is configured to adjust at least one projectile or missile flap.
3. 	The [[actuator]] flap actuator according to claim 1, wherein the piezoelectric motor is biased by a spring.
4. 	The [[actuator]] flap actuator of claim 3, wherein the spring has a strength of over 24N.
5. 	The [[actuator]] flap actuator of claim 1, wherein the piezoelectric motor contacts the static arcuate member via a nub.
flap actuator of claim 5, wherein the nub has a length less than 3.5 mm.
7. 	The [[actuator]] flap actuator of claim 6, wherein the nub has a length in the range of 1.5-2.0 mm.
8. 	The [[actuator]] flap actuator of claim 1, wherein the housing has a substantially trapezoidal shape, tapering toward the static arcuate member.
9. 	A method of adjusting a flap or the like of a device, the method comprising: 
providing an electric signal to a piezoelectric motor, the [[motor]] piezoelectric motor housed within a housing that is operationally connected to a shaft, the [[motor]] piezoelectric motor comprising a nub operationally connected to a static arcuate member having a radius of curvature essentially equal to [[the]] a distance between the static arcuate member and the shaft, the static arcuate member being connected to the device,
wherein [[the]] a strength of the [[electric signal provided]] electric signal and the [[motor]] piezoelectric motor are configured to rotate the shaft to orient the flap to a desired position.
10. 	The method according to claim 9, wherein the piezoelectric motor moves the nub in contact with [[inner surface]] an inner surface of the static arcuate member.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 February 2020 and 03 September 2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
In Background/Summary §0003 - §0007, the applicant discusses multiple references, these references should be listed in an information disclosure statement (IDS).  
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a flap actuator comprising, inter alia, a static arcuate member having a radius of curvature; a piezoelectric motor biased to be in operable contact with the static arcuate member; and a flap orientation shaft operably connecting between the housing and the flap, a distance between the flap orientation shaft and the static arcuate member being essentially equal to the radius of curvature of the static arcuate member.
Claims 2-8 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 9 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a method of adjusting a flap or the like of a device, the method comprising, inter alia, the piezoelectric motor comprising a nub operationally connected to a static arcuate member having a radius of curvature essentially equal to a distance between the static arcuate member and the shaft, the static arcuate member being connected to the device, wherein a strength of the electric signal and the piezoelectric motor are configured to rotate the shaft to orient the flap to a desired position.
Claims 10-11 depend directly or indirectly on claim 9 therefore these claims are allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Audren (U.S. Patent No. 6082672) discloses an actuator for a primary control surface of an aircraft.
Samuel et al. (U.S. Pre-Grant Publication No. 20150307191) discloses systems, methods, and devices for flapping wing aerial vehicles.
Azhar et al. (2013 IEEE International Conference on Robotics and Automation) discloses flapping wings via direct-driving by DC motors.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





24 February 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837